Case 7:19-mj-00587 Docurnent 1 Filed on 03/11/19 in TXSD Page 1 of 2

\

AO 91 (Rev. 11/11) Crixttinal Complaint

 

UNITED STATES _DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. ) _
' - MZ! ' S 8 ‘-!»
Carlos Antonio ALAN|S ’ § Case NO' q ' 1 q 0
YOBZ 199‘8 COC: USA )
)
' ' )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of MarCh 11. 2019 in the county of ' Sta" in the
Southern District of Texas , the defendant(s) violated:
Code Section P" Otense Descripti`on

litle its Uniteu states L;ode, Section iiiM intentionally rorcibiy assaults, resists, opposes, impedes, intimidates and interteres witn
federal Customs and Border Protection OtHcers Who Were engaged in the performance t
their official duties.

This crirninal complaint is based on these facts:

See Attached Affidavit

El Continued on the attached sheet.

 

`Co)»p(ainant\{ signature
Rolando Lerma Jr., HS| Specia| Agent

 

Printed name and title

  

‘

Swo o efore ' ' and signed ~n my presence

 

 

 

Date; '03/11/2019 ___ .'ga<)c./¢'
‘ V \-/ Wzsignature

City and State; lV|cA|len, Texas Juan A|anisl U. S. |V|agistrate Judge

Printed name and title

v Case 7:19-mj-00587 Dooument 1 Filed on 03/11/19 in TXSD -Page 2 of 2

Attachment A

I, Rolando Lerma Jr. ,Special Agent with United St_ates Irnrnigration and Customs
Enforcement, Homeland Security Investigations (HSI), being duly sworn, depose and `
say the following: -

On Marc_h 10, 2019, United State`s Customs and BorderProtection Officers (CBPOS)
reported to HSI Special Agent Rolando Lerma Jr. that two CBPOS were assaulted-
moments earlier by an adult male subject at the Roma, Texas Port of Entry. T~he

' subject was later identified as .Carlos Antonio ALAI\HS, a United States Citizen.`

On March 10, 2019, two CBPOS assigned to the Roma Texas Port of Entry (POE)
were performing official duties at the mid bridge inspection area, when they first
encountered ALANIS. During this initial inspection, a CBPO asked ALAI\US for
valid documents demonstrating proof of citizenship and ALANIS presented his Texas '
Driver License. 1CBPOs requested a document to prove U.S. Citize_nship, such as a ~
U.'S., Passport or birth certificate 1ALANIS then yelled profanities at both CBPOS
stating he did not have or need any documents because he was a United St`ates '
Citizen. ALANIS was asked to Stop yelling and t_o cooperate as CBPOs requested
proof of citizenship -

ALANIS continued to disregard CBPOS requests and started making verbal threats of v '

physical harm towards the CBPOS. 'CBPOS asked the now belligerent ALANIS to
turn around so they could handcuff him for their safety. ALANIS entered into an
aggressive fighting stance and swung his fist towards the face of one of the,CBPOs.
Both CBPOS then attempted to restrain ALANIS who continued to ignore the verbal
commands to comply given by the CBPOS. .CBPOS grabbed ALANI'S and fell to the
ground. ALANIS punched one of_ the officers two to three times and continued to
ignore the commands provided by the CBPOS to stop fighting and resisting. ' `

CBPOS also reported that ALANIS grabbed at one of the officer’s government ) ` '
assigned M4 carbine rifle in an unsuccessful attempt to pull it away from the officer.
One of the CBPOS managed to radio for help and backup CBPOS arrived to help _
restrain the subject Once safely secured in handcuffs, ALANI_S was escorted by the
' CBPOS inside the Roma POE for further inspection

HSI Special Agent Lerma read ALANIS_ his Miranda Warnings in English. ALAI_\HS ,
acknowledged he understood his rights.and claimed he did not assault anyone

Carlos Antonio ALANIS was arrested by HSI and transported to the Starr County Jail
to await his initial appearance before the United States Magistrate Judge 1n McAll_en,
Texas.

